The district attorney has filed a motion for a rehearing herein in which he contends that this court erred in holding the testimony of L. E. Cook admissible to the effect that appellant's wife visited his home. That during said time, the deceased came to see her, but that the witness did not inform appellant thereof until after the alleged homicide. He then contends that this testimony was not admissible, because the act of the deceased in calling on appellant's wife could not have had any effect on appellant's mind. If the testimony had been offered for that purpose, then the State's contention might be correct, but it was not offered for such purpose. It was offered for the purpose of corroborating the statement of John Gilbert who, according to the bill of exception, had prior to the homicide, informed appellant of the deceased's visit to his (appellant's) wife, while she was visiting in the home of her parents at Midland, Texas. The State cites us to the case of *Page 289 
Newchurch v. State, cited in the original opinion, in support of its contention. We have again reviewed that case, but remain of the opinion that it is not analagous to the case at bar. In that case, the evidence was offered to show the accused's state of mind, produced by an alleged act on the part of the deceased of which the accused had no knowledge. Therefore it could not have operated to disturb the equilibrium of his supposed sedate mind. Here the testimony was not offered to show adisturbed mind, but to corroborate and sustain the statement of John Gilbert who had thus informed appellant of the deceased's visits to appellant's wife, and after the State had offered testimony to the effect that the deceased had ceased to pay attention to appellant's wife for some time prior to the homicide, and therefore did not go to Midland to see her. In short the testimony was relevant to support appellant's defensive theory, and it occurs to us that there is quite a difference between the case at bar and the Newchurch case, supra.
The State's motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.